Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-20, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess, Kevin (US 20160083115), in view of Holifield; Gregory et al. (US 20120112008), referred herein after as Holifield, in view of Hachtmann; Brian et al. (US 20160264260), referred herein after as Hachtmann ‘260, and further in view of Averill; Bryan et al. (US 20160096709), referred herein after as Averill. 
Claim 1:
Hess discloses
A device comprising: 
a UAV feed configured to align the cable as it exits the device towards the UAV;
(See Hess [0034, 0054] and tether (cable) for use of slip ring to align and prevent cable entanglement. [0052, 0074, 0079] and FIG. 5, for signaling between the tether, winch motor controller 602, and drone 102).

    PNG
    media_image1.png
    369
    436
    media_image1.png
    Greyscale


(See Hess [0029]...” a ground support system to which the drone is detachably coupled through a tether unit, and for providing electrical power to the propulsion system“)
Hess does not disclose
a drum rotatably mounted on a carriage; 
a drum actuator configured to rotate the drum; 
a tension sensor configured to measure a tension of the cable; 
and a controller comprising: at least one processor; a tangible medium comprising instructions that, when executed by the at least one processor, cause the controller to: receive a tension measurement from the tension sensor; and control the drum actuator to maintain a determined tension on the cable while: dispensing the cable; holding the cable steady; or collecting the cable. 
Holifield teaches
a drum rotatably mounted on a carriage; 
(see Holifield FIG. 8 at 127, 129, and 26).

a cable configured to: transport power; connect with a drum connector disposed on the drum; and connect with an unmanned aerial vehicle (UAV) via a UAV connector; 
(See Holifield [0019] and FIGS. 7, 8 for powered cable, drum and UAV)

    PNG
    media_image2.png
    426
    615
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    453
    641
    media_image3.png
    Greyscale

a tension sensor configured to measure a tension of the cable; 
(See Holifield [0021-0023] and FIG. 1 for sensors being used on the surveillance equipment and maintaining appropriate tensile in the tether (cable)).
Therefore, from the teaching of Holifield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tethered UAV system of Hess to include the above claim elements as taught by Holifield in order to ensure there are adequate tension sensors and drum control mechanisms in place to manage the UAV.

Hachtmann teaches
a drum actuator configured to rotate the drum; 



    PNG
    media_image4.png
    481
    724
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    529
    417
    media_image5.png
    Greyscale


Averill teaches
a controller comprising: at least one processor; a tangible medium comprising instructions that, when executed by the at least one processor, cause the controller to: receive a tension measurement from the tension sensor; and control the drum actuator to maintain a determined tension on the cable while: dispensing the cable; holding the cable steady; or collecting the cable. 
(See Averill [0036] and FIGS. 1 and 2 for measuring and managing rope (cable) tension during cable movement).

    PNG
    media_image6.png
    519
    708
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    509
    762
    media_image7.png
    Greyscale


Claim 2:
Hess discloses
The device according to claim 1, further comprising a power transfer circuit configured to deliver power to a UAV from a battery when power on the cable falls below a threshold value.
(See Hess [0085] and FIGS. 6, 7 for fail-safe battery backup)

    PNG
    media_image8.png
    333
    358
    media_image8.png
    Greyscale

Claim 3:
Hess discloses
The device according to claim 2, wherein the power transfer circuit is connected to the UAV connector.
(See Hess [0029]...” a ground support system to which the drone is detachably coupled through a tether unit, and for providing electrical power to the propulsion system“)
Claim 4:
Hess discloses
The device according to claim 1, further comprising a remote UAV power supply configured to provide power to the UAV via the cable.
(See Hess [0029]...” a ground support system to which the drone is detachably coupled through a tether unit, and for providing electrical power to the propulsion system“)
Claim 5:
Hess discloses
The device according to claim 1, further comprising a command circuit configured to deliver a landing command to a UAV when power on the cable falls below a threshold value.
(See Hess [0085] and FIGS. 6, 7 for fail-safe battery backup. [0074] and FIG. 6 for load cell 601 inputs for adjusting the force in the tether required for reeling in our reeling out the tether)
Claim 6

The device according to claim 1, further comprising a command circuit configured to deliver a landing command to a UAV when power on the cable falls below a first threshold value and the power available on a UAV battery falls below a second threshold value.
(See Hess [0085] and FIGS. 6, 7 for fail-safe battery backup. [0074] and FIG. 6 for load cell 601 inputs for adjusting the force in the tether required for reeling in our reeling out the tether)
Claim 7
Hess discloses
The device according to claim 1, further comprising a slip ring structure configured to transport a signal between the drum connector and the controller.
(See Hess [0034, 0054] and tether (cable) for use of slip ring to prevent cable entanglement. [0052, 0074, 0079] and FIG. 5, for signaling between the tether, winch motor controller 602, and drone 102).

    PNG
    media_image1.png
    369
    436
    media_image1.png
    Greyscale

Claim 8
Hess discloses
The device according to claim 1, further comprising a slip ring structure configured to transport a signal between the drum connector and a communication device.
(See Hess [0034, 0054] and tether (cable) for use of slip ring to prevent cable entanglement. [0052, 0074, 0079] and FIG. 5, for signaling between the tether, winch motor controller 602, and drone 102).

    PNG
    media_image1.png
    369
    436
    media_image1.png
    Greyscale

Claim 9
Hess discloses
The device according to claim 1, further comprises a motor controller and wherein: the drum actuator is a motor; and the instructions are further configured to cause the at least one processor to control the motor via the motor controller.
(See Hess [0052, 0074, 0079] and FIG. 5, for signaling between the tether, winch motor controller 602, and drone 102).
Claim 10
Hess discloses
The device according to claim 9, wherein the cable is further configured to transport a control signal.
(See Hess [0052, 0074, 0079] and FIG. 5, for signaling between the tether, winch motor controller 602, and drone 102).
Claim 11
Hess discloses
The device according to claim 1, further comprising a cable drum feed configured to align the cable to the drum.
(See Hess [0034, 0054] and FIG. 5 and tether (cable) for use of slip ring to prevent cable entanglement and ensure proper cable alignment).
Claim 20:
Hess does not disclose
The device according to claim 1, wherein the cable comprises at least one of: an electrical cable; a optical cable; and a coaxial cable. 
Holifield teaches
The device according to claim 1, wherein the cable comprises at least one of: an electrical cable; a optical cable; and a coaxial cable. 
(See Holifield [0044, 0045] for electric cable carrying electric current).
Therefore, from the teaching of Holifield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tethered UAV system of Hess to include the above claim elements as taught by Holifield in order to ensure there are power for managing the UAV.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hess, Kevin (US 20160083115), in view of Holifield; Gregory et al. (US 20120112008), referred herein after as Holifield, in view of Hachtmann; Brian et al. (US 20160264260), referred herein after as Hachtmann ‘260, in view of Averill; Bryan et al. (US 20160096709), referred herein after as Averill, and further in view of Bevirt, Joeben (US 20100026007). 
Claim 12:
The Combination of Hess, Holifield, does not disclose
The device according to claim 11, wherein the cable drum feed comprises: a linear actuator configured to be controlled by the controller; 
Hachtmann ‘260
The device according to claim 11, wherein the cable drum feed comprises: a linear actuator configured to be controlled by the controller; 
(See Hachtmann [0076] FIGS. 6, 7 for use of an actuator on the drum at 180).
Therefore, from the teaching of Hachtmann ‘260, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tethered UAV system of Hess in view of Holifield to include the above claim elements as taught by Hachtmann ‘260 in order to further employ actuators for improved drum control.

The Combination of Hess, Holifield, Hachtmann ‘260 and Averill does not disclose
and a tether spooling pulley connected to a linear actuator.
Bevirt teaches
and a tether spooling pulley connected to a linear actuator.
(See Bevirt [0032, 0034] and FIGS. 1, 5C, 6 for tether spooling pulleys and actuators)

    PNG
    media_image9.png
    384
    628
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    389
    427
    media_image10.png
    Greyscale

.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hess, Kevin (US 20160083115), in view of Holifield; Gregory et al. (US 20120112008), referred herein after as Holifield, in view of Hachtmann; Brian et al. (US 20160264260), referred herein after as Hachtmann ‘260, in view of Averill; Bryan et al. (US 20160096709), referred herein after as Averill, in view of Bevirt, Joeben (US 20100026007), and further in view of Hachtmann; Brian et al. (US 20150158600), referred herein after as Hachtmann ‘600. 
Claim 13:
The Combination of Hess, Holifield, Hachtmann ‘260, Averill and Bevirt does not disclose
The device according to claim 12, wherein the linear actuator comprises a lead screw rotatable by a lead screw actuator.
Hachtmann ‘600 teaches
The device according to claim 12, wherein the linear actuator comprises a lead screw rotatable by a lead screw actuator.
(See Hachtmann ‘600 [ 0085] and FIG. 4 for rotating surface 402, actuator 408 and lead screw assembly)
Therefore, from the teaching of Hachtmann ‘600, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tethered UAV system of Hess in view of Holifield, Hachtmann ‘260, Averill and Bevirt to include the above claim elements as taught by Hachtmann ‘600 in order to ensure there are lead screw assemblies, and actuators in place to manage the UAV effectively.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hess, Kevin (US 20160083115), in view of Holifield; Gregory et al. (US 20120112008), referred herein after as Holifield, in view of Hachtmann; Brian et al. (US 20160264260), referred herein after as Hachtmann ‘260, in view of Averill; Bryan et al. (US 20160096709), referred herein after as Averill, in view of Bevirt, Joeben (US 20100026007), in view of Hachtmann; Brian et al. (US 20150158600), referred herein after as Hachtmann ‘600, and further in view of Polidori; Michael W. et al. (US 20180001941), referred herein after as Polidori (US 20180001941). 
Claim 14:
The Combination of Hess, Holifield, Hachtmann ‘260, Averill, Bevirt and Hachtmann ‘600 does not disclose
The device according to claim 13, wherein the lead screw actuator comprises at least one of: a stepper motor; a servo motor; a solenoid; and a switch.
Polidori teaches
The device according to claim 13, wherein the lead screw actuator comprises at least one of: a stepper motor; a servo motor; a solenoid; and a switch.
(See Polidori FIG. 34).

    PNG
    media_image11.png
    568
    598
    media_image11.png
    Greyscale

Therefore, from the teaching of Polidori, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tethered UAV system of Hess in view of Holifield, Hachtmann ‘260, Averill, Bevirt and Hachtmann ‘600 to include the above claim elements as taught by Polidori in order to ensure there are lead screw assemblies, and actuators in place to manage the UAV effectively.


Claim 15:
Hess does not disclose
The device according to claim 14, wherein the tension sensor is disposed between the cable drum feed and the UAV feed.
Holifield teaches
The device according to claim 14, wherein the tension sensor is disposed between the cable drum feed and the UAV feed.
(See Holifield [0021-0023] and FIG. 1 for sensors being used on the surveillance equipment and maintaining appropriate tensile in the tether (cable)).
Therefore, from the teaching of Holifield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tethered UAV system of Hess to include the above claim elements as taught by Holifield in order to ensure there are adequate tension sensors and drum control mechanisms in place to manage the UAV.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hess, Kevin (US 20160083115), in view of Holifield; Gregory et al. (US 20120112008), referred herein after as Holifield, in view of Hachtmann; Brian et al. (US 20160264260), referred herein after as Hachtmann ‘260, in view of Averill; Bryan et al. (US 20160096709), referred herein after as Averill, and further in view of Yoffe, Meir (US 20150129716). 
Claim 16:

The device according to claim 1, further comprising an alignment pulley configured to align the cable between the drum and the UAV feed.
Yoffe teaches
The device according to claim 1, further comprising an alignment pulley configured to align the cable between the drum and the UAV feed.
(See Yoffe [0051] and FIG. 2 for alignment pulley used for alignment of cable between a drum (winch) and a UAV feed).

    PNG
    media_image12.png
    507
    527
    media_image12.png
    Greyscale

Therefore, from the teaching of Yoffe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tethered UAV system of Hess in view of Holifield, Hachtmann ‘260 and Averill to include the above claim elements as taught by Yoffe in order to ensure there are alignment pulleys in place to manage the UAV effectively.

Claim 17:
The Combination of Hess, Holifield, Hachtmann ‘260 and Averill does not disclose
The device according to claim 1, wherein the UAV feed comprises a pulley.
Yoffe teaches
The device according to claim 1, wherein the UAV feed comprises a pulley.
 (See Yoffe [0051] and FIG. 2 for alignment pulley used for alignment of cable between a drum (winch) and a UAV feed).

    PNG
    media_image12.png
    507
    527
    media_image12.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hess, Kevin (US 20160083115), in view of Holifield; Gregory et al. (US 20120112008), referred herein after as Holifield, in view of Hachtmann; Brian et al. (US 20160264260), referred herein after as Hachtmann ‘260, in view of Averill; Bryan et al. (US 20160096709), referred herein after as Averill, in view of Yoffe, Meir (US 20150129716), and further in view of Beck, Michael S.  et al. (US 20040167682), referred herein after as Beck. 
Claim 18:
The Combination of Hess, Holifield, Hachtmann ‘260, Averill and Yoffe does not disclose
The device according to claim 17, the UAV feed comprises a damper.
Beck teaches
The device according to claim 17, the UAV feed comprises a damper.
(See Beck [0035] and FIG. 1 for damper 156 IOT absorb impacts and provide sensor stability).

    PNG
    media_image13.png
    383
    462
    media_image13.png
    Greyscale

.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hess, Kevin (US 20160083115), in view of Holifield; Gregory et al. (US 20120112008), referred herein after as Holifield, in view of Hachtmann; Brian et al. (US 20160264260), referred herein after as Hachtmann ‘260, in view of Averill; Bryan et al. (US 20160096709), referred herein after as Averill, and further in view of Hanlon; Jon T. et al. (US 10364026), referred herein after as Hanlon. 
Claim 19:
The Combination of Hess, Holifield, Hachtmann ‘260 and Averill does not disclose
The device according to claim 1, wherein the tension sensor comprises at least one of: a load cell; a strain gage transducer; a tension sensing roller; a piezo electric crystal; and an angle sensor. 
Hanlon teaches
The device according to claim 1, wherein the tension sensor comprises at least one of: a load cell; a strain gage transducer; a tension sensing roller; a piezo electric crystal; and an angle sensor. 

Therefore, from the teaching of Hanlon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tethered UAV system of Hess in view of Holifield, Hachtmann ‘260 and Averill to include the above claim elements as taught by Hanlon in order to use tether management techniques such as use of angle sensor data.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644